Exhibit 10.2

 

FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

 

This FIRST AMENDMENT (this “First Amendment”) to the Restructuring Support
Agreement, dated as of May 10, 2019, by and among: (i) the Debtors (as defined
therein) and (ii) the Consenting Noteholders (as defined therein) (together with
the schedules, annexes and exhibits (including the term sheets) attached
thereto, the “Restructuring Support Agreement”), is being entered into as of
July 1, 2019, by and among (i) the Debtors and (ii) the Required Consenting
Noteholders (as defined in the Restructuring Support Agreement). This First
Amendment collectively refers to the Debtors and the Required Consenting
Noteholders as the “Parties” and each individually as a “Party.” Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Restructuring Support Agreement.

 

WHEREAS, the Parties desire to amend certain terms of the Restructuring Support
Agreement to facilitate the commencement of the solicitation in respect of the
Plan as contemplated in the Restructuring Support Agreement (collectively, the
“Proposed Amendment”);

 

WHEREAS, pursuant to Section 28 of the Restructuring Support Agreement, the
Proposed Amendment requires the prior written consent of the Debtors and the
Required Consenting Noteholders; and

 

WHEREAS, the undersigned Consenting Noteholders, taken as a whole, constitute
the Required Consenting Noteholders as defined in the Restructuring Support
Agreement as it applies to the Proposed Amendment.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

1.                                      Amendment to WHEREAS clause. The second
WHEREAS clause of the Restructuring Support Agreement be, and it hereby is,
amended and restated in its entirety as follows:

 

“WHEREAS, the Parties have engaged in good faith, arm’s length negotiations
regarding the principal terms of a prepackaged chapter 11 plan of reorganization
(as may be amended or supplemented from time to time in accordance with the
terms of this Agreement, including all exhibits, schedules, supplements,
appendices, annexes and attachments thereto, the “Plan”) by which the Debtors
will seek to restructure the Notes Claims and certain of their other
obligations, to cancel the existing equity interests of WIL-Ireland and to
recapitalize in accordance with the terms provided in the restructuring term
sheet attached hereto as Exhibit A (the “Term Sheet”) and incorporated herein
pursuant to Section 3 of this Agreement, through (a) jointly-administered
voluntary cases to be commenced by the Debtors (the “Chapter 11 Cases”) under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101—1532 (as
amended, the “Bankruptcy Code”), in the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”), (b) an examinership
proceeding to be commenced by WIL-Ireland under the laws of Ireland (the
“Examinership Proceeding”) and (c)

 

--------------------------------------------------------------------------------



 

provisional liquidation proceedings pursuant to sections 161 and 170 of the
Companies Act 1981 of Bermuda (the “Bermuda Proceedings” and, together with the
Examinership Proceeding and the Chapter 11 Cases, the “Cases”) by presenting
“winding up” petitions to the Supreme Court of Bermuda (the “Bermuda Court”).
The restructuring contemplated by the Plan, the scheme of arrangement based on
the Plan submitted for approval in the Examinership Proceeding (the “Scheme of
Arrangement”) and either the scheme of arrangement based on the Plan submitted
for approval in the Bermuda Proceedings (the “Bermuda Scheme”) or a Conditional
Recognition Order (defined below) are together referred to in this Agreement as
the “Restructuring”;

 

2.                                      Amendment to Section 2.

 

a.                                      Section 2(b) of the Restructuring
Support Agreement be, and it hereby is, amended and restated as follows:

 

“Where the provisions of this Agreement and the Term Sheet refer or apply to the
Chapter 11 Cases, the Bankruptcy Court and/or the Plan (including Definitive
Documentation (as defined below) and any other documentation relating or
relevant thereto) or events, circumstances or procedures in the United States
(the “US Process”) but do not equally reference or apply to (i) the Examinership
Proceeding, the Irish court and/or the Scheme of Arrangement (including
Definitive Documentation and any other documentation relating or relevant
thereto) or equivalent events, circumstances or procedures in Ireland (the
“Irish Process”) or (ii) the Bermuda Proceedings, the Bermuda Court, the Bermuda
Scheme and/or the Conditional Recognition Order (including Definitive
Documentation and any other documentation relating or relevant thereto) or
equivalent events, circumstances or procedures in Bermuda (the “Bermuda
Process”), those provisions relating to the US Process shall be deemed to apply
or refer equally to the Irish Process and Bermuda Process (and, if necessary,
this Agreement and the Term Sheet will be deemed to include provisions relating
to the Irish Process and Bermuda Process which correspond to provisions relating
to the US Process) to ensure that the rights and obligations of the Parties
under this Agreement apply equally to the Irish Process and Bermuda Process in
the same way as the US Process, to the fullest extent necessary in order to
implement the Restructuring in accordance with the terms, spirit and intent of
this Agreement and the Term Sheet. For the avoidance of doubt, the foregoing
will not require the provision of any additional funding to WIL-Ireland or
WIL-Bermuda in addition to the funding contemplated in the US Process by this
Agreement in the Term Sheet.”

 

b.                                      A new Section 2(c) of the Restructuring
Support Agreement be, and it hereby is, included and shall read as follows:

 

“In connection with the Bermuda Process, the Debtors may, with the prior written
consent of the Required Consenting Noteholders, pursue a Conditional Recognition
Order in place of the Bermuda Scheme.”

 

3.                                      Amendment to Section 4. Section 4 of the
Restructuring Support Agreement be, and it hereby is, amended as follows:

 

2

--------------------------------------------------------------------------------



 

a.                                      Subsections 4(a)(vii) and 4(a)(viii) are
hereby amended and restated as follows:

 

“(vii) if applicable in accordance with Section 2(c), the Bermuda Scheme and an
order of the Bermuda Court approving the Bermuda Scheme (the “Bermuda Scheme
Confirmation”); and

 

(viii) if applicable in accordance with Section 2(c), an order of the Bermuda
Court confirming that, conditional upon the Confirmation Order, (i) the Bermuda
Court recognizes the Confirmation Order as a matter of Bermuda law; (ii) the
Bermuda Court permanently restrains creditors and shareholders of WIL Bermuda
from pursing claims against WIL Bermuda in breach of their obligations under the
Plan; and (iii) the Bermuda Court dismisses the winding up petition in the
Bermuda Proceedings, thereby removing the provisional liquidators of WIL Bermuda
from office and terminating the Bermuda Proceedings (the “Conditional
Recognition Order”);”

 

4.                                      Amendment to Section 6.

 

a.                                      Subsection 6(a)(i) of the Restructuring
Support Agreement is hereby amended and restated as follows:

 

“(A) subject to receipt of the Disclosure Statement, vote all of its Notes
Claims against, or interests in, as applicable, the Debtors now or hereafter
owned by such Consenting Noteholder (or which such Consenting Noteholder now or
hereafter has voting control over) to accept the Plan, the Bermuda Scheme (if
applicable in accordance with Section 2(c)) and the Scheme of Arrangement in
accordance with the applicable procedures set forth in the Disclosure Statement
and the Solicitation Materials that meet the requirements of applicable law,
including sections 1125 and 1126 of the Bankruptcy Code and any similar laws
applicable to the Bermuda Proceedings and the Examinership Proceeding;
(B) timely return a duly-executed ballot, or voting or proxy form (as may be
applicable) in connection therewith; and (C) not “opt out” of or object to any
releases or exculpation provided under the Plan (and, to the extent required by
such ballot, affirmatively “opt in” to such releases and exculpation);”

 

b.                                      Subsection 6(a)(iii) of the
Restructuring Support Agreement is hereby amended and restated as follows:

 

(iii) not (A) object to, delay, impede, or take any other action (including to
instruct or direct the Indenture Trustee) to interfere with the prompt
(x) consummation of the Restructuring or the Definitive Documentation (including
the entry by the Bankruptcy Court of an order approving the Disclosure Statement
and the Confirmation Order, if applicable), and (y) court approval and payment
by the Debtors of any fees and expenses owed to Lazard Frères & Co. LLC
(“Lazard”) pursuant to the engagement letter attached hereto as Exhibit B, which
engagement letter is acknowledged to include a cap such that the fees and
expenses payable to Lazard thereunder shall not exceed $31.75 million under any
circumstance; (B) propose, file, support, or vote for any restructuring,
workout, reorganization, liquidation, or chapter 11 plan for any of the Debtors
or their

 

3

--------------------------------------------------------------------------------



 

subsidiaries (the Debtors and their subsidiaries, collectively, the “Weatherford
Parties”), other than the Restructuring and the Plan; or (C) encourage or
support any other person or entity to do any of the foregoing;”

 

5.                                      Amendment to Section 7. Section 7 of the
Restructuring Support Agreement be, and it hereby is, amended as follows:

 

a.                                      Subsection 7(g) is hereby amended and
restated as follows:

 

“(g) consult in good faith with the Noteholder Committee as regards WIL
Bermuda’s proposed approach to and structuring of the Bermuda Proceedings and
the Bermuda Scheme or the Conditional Recognition Order (as applicable in
accordance with Section 2(c)), and any and all documents relating to the
procedure therefore and implementation thereof;”

 

6.                                      Amendment to Section 8. Section 8 of the
Restructuring Support Agreement be, and it hereby is, amended as follows:

 

a.                                      Subsection 8(l) of the Restructuring
Support Agreement is amended and restated in its entirety, which shall read as
follows:

 

“if the Executive Arrangements relating to change in control and severance
matters are not modified in a manner acceptable to the Required Consenting
Noteholders.”

 

b.                                      Subsection 8(k) of the Restructuring
Support Agreement is hereby amended and restated as follows:

 

“Since the date of this Agreement, any effect, change, condition, circumstance,
development or event that, individually or in the aggregate has had, or would
reasonably be expected to have, a material adverse effect on the assets,
liabilities, properties, business or condition (financial or otherwise) of the
Weatherford Parties taken as a whole, other than any effect, change, condition,
circumstance or event (i) that has occurred prior to the date of this Agreement
or that contributed to or gave rise to the filing of the Chapter 11 Cases,
(ii) arising from the filing of any of the Cases, or (iii) arising from
compliance with the terms of this Agreement, including, without limitation,
seeking approval of the Disclosure Statement, and seeking to confirm or
consummate the Plan, the Scheme of Arrangement, the Bermuda Scheme or the
Conditional Recognition Order;”

 

7.                                      Amendments to Schedule 1. Schedule 1 of
the Restructuring Support Agreement be, and it hereby is, amended as follows:

 

a.                                      Paragraph (b) of Schedule 1 of the
Restructuring Support Agreement be, and it hereby is, amended and restated in
its entirety to read: “within two (2) calendar days after the Petition Date, the
Debtors shall commence with the Bermuda Court, the Bermuda Proceedings;”

 

b.                                      Paragraph (f) of Schedule  1 of the
Restructuring Support Agreement is hereby deleted;

 

4

--------------------------------------------------------------------------------



 

c.                                  Paragraph (g) of Schedule 1 of the
Restructuring Support Agreement be, and it hereby is, amended and restated in
its entirety to read: “WIL-Ireland shall have commenced the Examinership
Proceeding by no later than October 9, 2019 (the “Examinership Commencement
Date”);”; and

 

d.                                 Paragraph (j) of Schedule 1 of the
Restructuring Support Agreement is hereby amended and restated in its entirety
to read: “no later than fifteen (15) calendar days after (1) the entry of the
Confirmation Order by the Bankruptcy Court, (2) the entry of the order of the
Irish Court approving the Scheme of Arrangement and (3) the entry by the Bermuda
Court of either the Bermuda Scheme Confirmation or (if applicable in accordance
with Section 2(c)) the Conditional Recognition Order, the Debtors shall
consummate the transactions contemplated by the Plan (the date of such
consummation, the “Plan Effective Date”)”.

 

8.                                      Miscellaneous.

 

a.                                 Sections 15 (Fees and Expenses), 16 (Consents
and Acknowledgments), 18 (Survival of Agreement), 19 (Settlement), 20
(Relationship Among Parties), 21 (Specific Performance), 22 (Governing Law and
Consent to Jurisdiction and Venue), 23 (WAIVER OF RIGHT TO TRIAL BY JURY), 24
(Successors and Assigns), 25 (No Third-Party Beneficiaries), 26 (Notices), 28
(Amendments), 29 (Reservation of Rights), 30 (Counterparts), 31 (Public
Disclosure), 32 (Creditors’ Committee), 33 (Severability), 35 (Time Periods), 36
(Headings), 37 (Interpretation) and 38 (Remedies Cumulative; No Waiver) be, and
each of them hereby is, incorporated by reference, mutatis mutandis, as if such
provisions were set forth fully herein.

 

b.                                 This First Amendment, together with the
Restructuring Support Agreement, as amended hereby, constitute the complete and
exclusive statement of agreement among the Debtors and the Required Consenting
Noteholders with respect to the subject matter hereof and thereof, and supersede
all prior written and oral statements by and among the Debtors and the Required
Consenting Noteholders or any of them.

 

c.                                  Except as specifically amended hereby, the
Restructuring Support Agreement shall remain in full force and effect.

 

[Signature pages follow]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth above.

 

 

WEATHERFORD INTERNATIONAL PLC

 

 

 

 

 

 

 

By:

/s/ Christoph Bausch

 

 

Name: Christoph Bausch

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

 

WEATHERFORD INTERNATIONAL LTD.

 

 

 

 

 

 

 

By:

/s/ Christoph Bausch

 

 

Name: Christoph Bausch

 

 

Title: President & Chief Financial Officer

 

 

 

 

 

WEATHERFORD INTERNATIONAL, LLC

 

 

 

 

 

 

 

By:

/s/ Christoph Bausch

 

 

Name: Christoph Bausch

 

 

Title: Authorized Governing Person

 

[Signature Page to Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------



 

 

[CONSENTING NOTEHOLDER SIGNATURES]

 

[Signature Page to Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------